Citation Nr: 0009622	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-05 877	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

A psychiatrist


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from April 1971 to December 
1972.  The appellant is the veteran's wife and custodian.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, Puerto Rico, (hereinafter RO).  

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO. 

2.  Service connection for schizophrenia was initially denied 
by a November 1974 rating decision; there is insufficient 
evidence to conclude that the veteran was notified of this 
decision. 

3.  Schizophrenia resulted in at least slight impairment of 
social and industrial adaptability within one year of 
service.

 
CONCLUSIONS OF LAW

1.  The November 1974 rating decision is not final, and a 
claim for service connection for schizophrenia has been 
pending since October 7, 1974.  38 U.S.C.A. § 5104(a); 
38 C.F.R. §§ 3.104(a), 20.1103 (1999).  


2.  Schizophrenia was manifested to a compensable degree 
within one year of 
separation from service and is thus presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(1999).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant has presented sufficient 
evidence to conclude that her claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the evidentiary assertions is presumed for making the 
initial well-grounded determination.  The Board is also 
satisfied that the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) has been fulfilled as there is no indication that 
there are other records available that would be pertinent to 
the appeal.
 
Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
There are some disabilities, including schizophrenia, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board notes initially that the issue on appeal has been 
recharacterized to reflect the fact that there is 
insufficient documentation of record to conclude that the 
veteran was properly notified of the November 1974 rating 
decision which denied his claim for service connection for 
schizophrenia.  Thus, the appellant was not required to 
submit new and material evidence to reopen the claim for 
schizophrenia denied by the November 1974 rating decision 
because this was not a "final" rating decision.  See 
38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.104(a), 20.1103; Best 
v. Brown, 10 Vet. App. 322 (1997).  As such, the Board finds 
that the claim for service connection for schizophrenia has 
been pending since October 7, 1994.  

Turning to the merits of the appeal, the Board concludes that 
the preponderance of the evidence is "positive" and 
supports the claim for service connection for schizophrenia, 
thereby warranting the allowance of the claim on appeal.  The 
"positive" evidence includes the medical expert opinion of 
January 2000 obtained by the Board that concluded that the 
most likely diagnosis for the veteran is "schizophrenia, 
[r]esidual type, single episode in partial remission, with 
prominent [n]egative symptoms."  It was also concluded in 
this opinion that it was "at least as likely as not" that 
schizophrenia was present within one year of service. 

The "positive" evidence also includes an opinion dated in 
March 1997 from Dr. Jose Arturo Juarbe.  In this opinion, Dr. 
Juarbe referenced the March 1974 inpatient admission for 
schizophrenia as well as statements from the veteran's 
relatives that the veteran was "sick almost immediately 
after being discharge[d]."  It was Dr. Juarbe's opinion that 
the veteran's "mental condition has to be considered service 
connected in nature because far beyond any reasonable doubt 
its onset occurred within one year of [separation from 
service.]"  

The "negative" evidence is principally represented by the 
opinion of a VA physician who examined the veteran in August 
1998 and concluded that Dr. Juarbe's opinion was based on 
"speculation," and that there was no evidence of 
psychiatric symptoms or complaints during the veteran's 
service or his initial VA examinations.  

In light of the January 2000 opinion, the March 1997 opinion 
of Dr. Jose Arturo Juarbe and the reports from VA inpatient 
treatment for schizophrenia initiated in March 1974, the 
Board concludes that the weight of the "positive" evidence 
clearly exceeds that of the "negative."  In short, two 
opinions support an allowance while one does not.  Thus, the 
weight of the "positive" exceeds that of the "negative," 
thereby warranting an allowance of the claim on appeal.  
Gilbert, 1 Vet. App. at 49.  

In making the above determination, the Board notes that a 
compensable evaluation under the "old" criteria in effect 
during the one year period following the veteran's separation 
from service required that this condition result in "slight 
impairment of social and industrial adaptability."  
38 C.F.R. § 4.132, Diagnostic Codes 9200 et. seq. (1972) 
(1973).  (The Board recognizes that the criteria for rating 
psychiatric disabilities have been amended on more than one 
occasion during the pendency of the appeal.  However, the 
criteria in effect during the one year period following the 
veteran's separation from service are the only appropriate 
criteria to consider in determining whether entitlement to 
presumptive service connection is warranted.)  

The clinical evidence clearly shows that the veteran's 
schizophrenia resulted in at least "slight" impairment of 
social and industrial adaptability within one year of 
service.  For instance, it was noted in the January 2000 
medical opinion that it "would not be unreasonable to 
presume that mild symptoms of [schizophrenia] were already 
present within one year of discharge."  Evidence felt to be 
relevant in making this determination was an indication in 
the reports from the discharge report from the veteran's 1974 
hospitalization that the symptoms which necessitated this 
admission had begun in the previous year.  Accordingly, the 
Board concludes that schizophrenia was manifested to a 
compensable degree within one year of service, thereby 
warranting service connection for this disease.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 5107(b); 38 C.F.R. §§ 3.307, 3.309.   

ORDER

Entitlement to service connection for schizophrenia is 
granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

